DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/02/2021, with respect to the rejection of claim 1 and dependent claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Vazales in further view of Lundquist and in further view of Chandler under 35 USC 103.
The applicant argues that the tube catch lacks an external thread structure, and that the amendment to claim 1 should therefore overcome the 103 rejection under Vazales. The examiner acknowledges the applicant’s argument, but cites to Lundquist, which teaches a configuration of concentric parts adapted for longitudinal adjustment (pg. 43, lines 6-26; also see Fig. 35) wherein the part analogous to the tube catch (502) lacks an external thread structure; the incorporation of this externally smooth geometry into that of Vazales would be obvious to one of ordinary skill in the art as a means of reducing frictional interaction between the outside of the part and any overlying structures. 
The applicant further argues that the simpler construction of the connector allows its overall diameter to be smaller than that of a forceps channel, such that individual detachment of the connector can occur without causing associated components to detach. The examiner cites to Chandler, which teaches wherein the air supply/discharge tube is inserted through the 
The examiner acknowledges the applicant’s amendment of claim 13 into a dependent claim of claim 1, and withdraws the objection of a duplicate claim.
The examiner acknowledges the amendment of claims 7 and 14 to clarify the indefinite term inflation means.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 3-5, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140150782 A1 to Vazales et al, henceforth Vazales, and further in view of WO 9417856 A1 to Lundquist et al, henceforth Lundquist, and WO 2015095214 to Chandler et al, henceforth Chandler.
Regarding claim 1, Vazales teaches:
A therapeutic substance conveying device (system 100, Fig.1, [162]) for conveying and/or applying a therapeutic substance to a desired site in a biological tract (therapeutic substance including surgical lubricant or antimicrobial agent [0081]), comprising: 
a therapeutic substance-carrying unit (irrigation line 1525, Fig. 14B-C, [0243]), a connector (universal connector 130, Fig 3B, [0173]; coupling body 129, Fig. 4, [0173]) to be connected to the therapeutic substance-carrying unit (1525, Fig. 14B-C), and an air supply/discharge tube (oxygen tubing connector 505, Fig. 5D, [176]) to be connected to the connector, 
wherein the therapeutic substance-carrying unit has a body portion (2605C, Fig. 26C) in which a recess is formed, an elastic membrane (2604, Fig. 26C, [0313]) covering at least the recess and forming an inner space with the body portion, and a connecting tube (2605C, Fig. 26) of which at least one end is made of a flexible material ([0141]), and which communicates with the inner space, the connector comprises a coupling body (multi-port coupling member 2529, Fig. 25, [0310]) with a through-
a flange section (3815A, Fig. 37, [0615]) anchored to the other end of the coupling body and an anchoring nut (cinching nut 136, [0181]) through which the coupling body is inserted and at least a portion of the inner wall of the anchoring nut is provided with an internal thread (“fast threads” [0181], Fig. 3B), forward screwing of the anchoring nut causes the internal thread to bite into the connecting tube sandwiched between the anchoring nut and the coupling body ([0181]), and the therapeutic substance-carrying unit is detachable (“locking member can be…detachably coupled” [0027]).
the coupling body comprises a tube catch section (depth stop 107 “to control the depth of tube insertion and prevent over-insertion,” Fig. 2A-2B, [0146]) having a larger diameter than the outer diameter of the coupling body (visualization tube 102/103/122 or endotracheal tube 101, [146], Fig. 2A-2B). 
Vazales does not teach a relation between the tube catch and the anchoring nut. However, Vazales teaches an anchoring nut (136, [0181]) to hold tube (122) in place, where the tube has a smaller diameter than the inner diameter of the anchoring nut. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch (107) of Vazales with the anchoring nut (136) of Vazales. Necessarily, if the anchoring nut held the tube catch in place, its inner diameter must be larger than the catch’s outer diameter in order to fit the catch. This 
Vazales does not state wherein the tube catch lacks an external thread. However, Lundquist, which teaches a device for endoscopy and thus exists in the applicant’s field of endeavor, teaches a configuration of concentric parts that serves as a “longitudinal adjustment mechanism” (pg. 43, lines 6-26; also see Fig. 35); that is, a tube catch (threaded cap 502, which interfaces with 503) which visibly lacks an external thread. It would be obvious to one of ordinary skill in the art to combine the catch’s smooth external surface of Lunquist with the tube catch configuration as taught by Vazales in order to avoid creating resistance external to the catch and connector itself.

Vazales teaches a surgical device with air supply tube (oxygen connector tube 505, Fig. 5) but does not teach a forceps channel or state the relative diameters of connector and forceps channel. The term “forceps channel” is not widely defined in the art as such; according to applicant’s Fig. 8, the forceps channel (according to applicant, including the “curved section 1103 of the forceps channel 1100” [0036]) consists of an aperture on the side of the device, which provides an inlet port of entry into the [central] lumen of the endoscope for a tube carrying fluid. In light of this interpretation, Chandler, which teaches a device for endoscopy and thus exists 

Regarding claim 3, Vazales teaches an anchoring nut (cinching nut [0182], Fig. 5) which comprises a tubular screw part (nut can comprise “fast threads” [0182], Fig. 5) and a collar section (collet 147, [0182], Fig. 5) having an insertion hole through which the coupling body (coupling assembly 121, Fig. 5, [0183]) is inserted, and the diameter of the insertion hole is a smaller diameter than the outer diameter of the tube catch section (this is an inherent feature, which, given the functional relation of the two parts to each other, would be a geometric necessity).  

Regarding claim 4, Vazales teaches a flange section (3815A, Fig. 37, [0615]), an anchoring nut (cinching nut 136, [0181] and cinching nut [0182], Fig. 5), and a collar section (collet 147, [0182], Fig. 5) but does not relate diameter of the components to one another and state wherein the outer diameter of the flange section is a smaller diameter than the outer diameter of the anchoring nut and a larger diameter than the diameter of the insertion hole of the collar section.  However, if the flange underlies the nut and if its rim is meant to stop its entry into the collar, then its diameter must be necessarily be smaller than the nut and larger than the collar. The use of flanges, nuts and collars to maintain the integrity of two parts relative to each other, which Vazales neatly demonstrates, is well known in the medical art, (see MPEP 2143 (I)(D)), particularly at connection points; Vazales further cites several examples of using sealing members to “prevent loss of pressure or air leakage” and “prevent against internal contamination” [0617], anticipating the applicant’s motivation in combining these components, (MPEP 2143(I)(G)),  and thus teaching claim 4. 

Regarding claim 5, Vazales teaches wherein the outer diameter of the connector (visualization tube 102, Fig. 1, [0146]) is less than 5.0 mm (“can range from 0.1mm to 15 mm” [0146]). Not only is it obvious that device part dimensions must be adapted to the dimensions of particular anatomical structures (i.e. biological tract) it is obvious to try any dimension in that reasonable range of finite dimensions (MPEP 2143(I)(E)); per MPEP 2144.04, overlap of ranges with prior art is sufficient grounds for obviousness when the applicant does not demonstrate the criticality of said range.

Regarding claims 7, Vazales teaches an inflation means (2605C, Fig. 26C) for causing inflow and discharge in the inner space of the therapeutic substance-carrying unit (2604, Fig. 26C, [0313]) and is also connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]). Vazales further states wherein inflation means comprises a syringe pump (“syringe-like mechanism” [0316]).

Regarding claim 8, Vazales teaches wherein the therapeutic substance-carrying unit is for single-use (“the device (120) is intended to be a single-use, sterile, disposable medical device” [0168]) and stating further the advantage of the disposable device, as any device which comes into contact with the patient would have to be sterilized before reuse to prevent [cross] contamination.

Regarding claim 9, Vazales teaches wherein the body portion of the therapeutic substance-carrying unit (125, Fig. 10D) is an approximately half-elliptical tube shape (“cross section can be…substantially elliptical” [0146]) with a portion of the peripheral surface removed (204, Fig. 10D). Vazales also teaches a half-elliptical shape in Fig. 17Q (cross section of suction tube 1515).

Regarding claim 10, Vazales teaches wherein the therapeutic substance-carrying unit (1500c, Fig. 17) comprises a body portion (1505) having at least a recess-formed middle section (1520 and 1525, Fig. 17A) between one end and the other end, and the elastic 

Regarding claim 11, Vazales teaches wherein the body portion of the therapeutic substance-carrying unit has an approximately half-egg shape ((“cross section can be…oval” [146]) in which a recess has been formed (204, Fig. 10D), and the elastic membrane (Fig. 26B, 2602 and 2604) is in close contact and anchored with the edge of the body portion (2605, Fig. 26).

Regarding claim 13, Vazales teaches:
A therapeutic substance conveying kit (system 100, Fig.1, [0162]) for conveying and/or applying a therapeutic substance to a desired site in a biological tract (therapeutic substance including surgical lubricant or antimicrobial agent [0081]), comprising: 
a therapeutic substance-carrying unit (irrigation line 1525, Fig. 14B-C, [0243]), a connector (universal connector 130, Fig 3B, [0173]; coupling body 129, Fig. 4, [0173]) to be connected to the therapeutic substance-carrying unit (1525, Fig. 14B-C), and an air supply/discharge tube (oxygen tubing connector 505, Fig. 5D, [176]) to be connected to the connector, 
wherein the therapeutic substance-carrying unit has a body portion (2605C, Fig. 26C) in which a recess is formed, an elastic membrane (2604, Fig. 26C, [0313]) covering at least the recess and forming an inner space with the body portion, and a connecting tube (2605C, Fig. 26) of which at least one end is made of a flexible material ([0141]), and which communicates with the inner space, the connector comprises a coupling body (multi-port coupling member 2529, Fig. 25, [0310]) with a through-hole through which fluid passes (i.e. irrigation channel 2625) and having one end for insertion into the connecting tube and the other end connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]), 
a flange section (3815A, Fig. 37, [0615]) anchored to the other end of the coupling body and an anchoring nut (cinching nut 136, [0181]) through which the coupling body is inserted and at least a portion of the inner wall of the anchoring nut is provided with an internal thread (“fast threads” [0181], Fig. 3B), forward screwing of the anchoring nut causes the internal thread to bite into the connecting tube sandwiched between the anchoring nut and the coupling body ([0181]), and the therapeutic substance-carrying unit is detachable (“locking member can be…detachably coupled” [0027]).
the coupling body comprises a tube catch section (depth catch 107 “to control the depth of tube insertion and prevent over-insertion,” Fig. 2A-2B, [0146] having a larger diameter than the outer diameter of the coupling body (visualization tube 102/103/122 or endotracheal tube 101, [0146], Fig. 2A-2B). 
Vazales does not teach a relation between the tube catch and the anchoring nut. However, Vazales teaches an anchoring nut (136, [0181]) to hold tube (122) in place, where the tube has a smaller diameter than the inner diameter of the anchoring nut. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch (107) of Vazales with the anchoring nut (136) of Vazales. Necessarily, if the anchoring nut held the tube catch in place, its inner diameter must be larger than the catch’s outer diameter in order to fit the catch. This combination would be obvious, as the purpose of a tube catch is to limit motion, and an anchoring nut is a known device (MPEP 2143 (I)(D)) used to secure objects in place, including to secure and limit the motion of two concentric tubes with respect to each other, preventing loss of fluid or tube distortion.

Regarding claim 14, Vazales teaches inflation means (2605C, Fig. 26C) for causing inflow and discharge in the inner space of the therapeutic substance-carrying unit (2604, Fig. 26C, [0313]) and is also connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]). Vazales further states wherein inflation means comprises a syringe pump (“syringe-like mechanism” [0316]).

Regarding claim 15, Vazales teaches wherein a therapeutic substance ([0081]) is further carried on the therapeutic substance-carrying unit (100, Fig. 1).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Vazales in view of Lundquist in view of Chandler as applied to claim 1 above, and further in view of JP H07100065 B2 to Burodu et al, henceforth Burodu, English translation relied upon.
Regarding claim 6, Vazales teaches a tube catch (depth catch 107). However, it does not teach wherein the tube catch is tapered. Burodu (JP H07100065 B2), which exists in a similar field of endeavor (fluid transport during surgery) and similarly deals with the challenges of “leakage prevention” near joints (see page 4, Point 1 of attached machine translation) teaches wherein the tube catch section (tube fitting 78, with protrusion 192) is formed in a tapered manner (tapered outlet sidewall 191) with increasing diameter from one end of the coupling body toward the other end. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch with the tapered geometry of Burodu, this would improve fit and decreases the likelihood of leakage (to prevent “disengagement” and enable being “easily inserted”; see page 16, Point 2, attached machine translation).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vazales as applied to claim 1 above, and further in view of US 20110004057 A1 to Goldfarb et al, henceforth Goldfarb.
Goldfarb, which teaches systems of transnasal dilation, and belongs to the same field of endeavor of endoscopic attachments whose multiple functions can include visualization, teaches wherein the body portion (guide catheter 70a-70f, Fig. 2) has black or dark coloration (“anti-reflective treatment...for example a black PTFE coating” [0066]). It would have been obvious to one of ordinary skill in the art to combine the teaching of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 204016241 U to Ueda; See Abstract; [0056].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:00-5:00 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, August 25, 2021